DETAILED ACTION
	The replacement figures filed July 15, 2022 have replaced all of the figures filed November 24, 2020. 
Note: FIGS. 2a, 2b, 3, 4, 5a, 5b, 6a-6f, 7a, and 7b presented after FIG. 8 in the figures filed November 24, 2020 pertained to a different application and therefore had to be removed.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Mr. Richard Neifeld on July 26, 2022.
The application has been amended as follows: 
In the claims filed July 15, 2022:
Claim 1, line 16 – “the transverse” has been amended to “a transverse”
Claim 1, line 22 – “a door” has been amended to “the door”
Claim 1, line 59 – “perpendicular” has been amended to “perpendicular to”
Claim 2, line 1 – “system” has been amended to “system of claim 1”



Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the prior art of record fails to disclose, in combination with the other limitations of independent claim 1: “wherein the load support plate assembly comprises a first split body, a second split body, and a rotation pin” as recited. Furthermore, a person of ordinary skill in the art would not modify applicant’s admitted prior art in view of JP 06255544. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCUS MENEZES whose telephone number is (571)272-5225. The examiner can normally be reached M - F 7:30 -4 PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Cahn can be reached on 571-270-5616. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MARCUS MENEZES/Primary Examiner, Art Unit 3634